a

6

10
UW
12
13
14
15
16
U7

19

29

 

 

Case 5:21-cv-02713-SVK Document 3 Filed 04/15/21 Page 1 of 1

Jakub J. Madej

415 Boston Post Rd, Ste 3-1102
Milford, CT 66460

T: (203) 928-8486

£: (203) 902-0070

E: janiadej@lawsheet.com

 

it
TENA

IN THE UNITED STATES DISTRICT COURT

€OR THE NORTHERN DISTRICT OF CALTFORN tA S VK

 

JAKUB MADE},

Plaintiff,

JURY TRIAL DEMANDE

Vv.
PAYPAL CREDIT d/b/a PAYPAL, INC., MARCH 28, 2021

Defendant,
AT USC. § 227 (TCPA)

 

NOTICE OF APPEARANCE

Please enter my appearance for Plaintiff Jakub Madej.

Respectfully submitted,

DATED: March 28, 2021. By: /s/ fakuip Mi ade).
Jakub J, Made;
415 Basten Post Rd, Ste 3-1102
Milford, CT G6460
T: (203) 928-8486
FB: (203) 902-0070

£: Limacdei@lawsheel com.
